DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority as a continuation-in-part of U.S. Patent Application no. 16/145,447 filed 28 September 2018.

Response to Amendment
	Claim 8 has been canceled. New claims 9-10 have been added.
	Claims 1-7 and 9-10 are still pending. An action on the merits follows.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jaet (US 2007/0072747) in view of Berggren et al. (US 2012/0283055, hereinafter Berggren).
Regarding claim 1, Jaet teaches a gravity training ball comprising:
a ball core unit/target member (82) having a predetermined weight specification and including an inner bladder that defines a receiving space, and a filler received in said receiving space, said inner bladder having an inflation valve for inflation of air into said receiving space (Fig. 3; Para. [0020]: “the target member (82) can further comprise an inlet fill port for injecting into target member (82) fill material such as air…”);
an outer cover unit/covering (83) covering said [ball core unit] (Fig. 3);
wherein said outer cover unit includes an outer cover layer covering said buffer unit (Jaet teaches the outer cover unit includes an outer cover layer in as much as the outer cover unit is the outer cover layer as shown by Applicant’s drawings. For example, Fig. 3 of Applicant’s drawings show outer cover unit 30 and outer cover layer 32 as the same layer of the ball.);
wherein said filler is powdered minerals which include gravel and sand, a waste rubber powder, or a combination thereof (Para. [0020]: “fill material such as … sand.”).
Jaet teaches wherein the “fill material provides additional weight to target member (82) during martial arts practice” (Para. [0020]) but is silent to the total weight of the ball. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Jaet to have a total weight of not less than 800 grams, because the training ball of Jaet would not operate differently with the claimed weight and it would function appropriately because a weight of no less than 800 grams would be appropriate for “martial arts practice,” as desired by Jaet. Such modifications involve the mere optimization of a variable within a working range to yield predictable results which fail to distinguish the invention over the prior art (see MPEP 2144.04, 2144.05).
Jaet does not teach a buffer unit covering said ball core unit and made of a material having a shock absorbing effect, said buffer unit having a thickness ranging from 2 mm to 30 mm; wherein said ball core unit further includes an inner wrapped yarn layer disposed between said inner bladder and said buffer unit.
However, in a similar field of endeavor, Berggren teaches a gravity training ball comprising a ball core unit having a bladder and an outer cover unit further comprising: a buffer unit/carcass layer (82) covering said ball core unit and made of a material having a shock absorbing effect (Para. [0063]: “form carcass layer 82 from rubber elements.” Rubber has shock absorbing effects.), [said buffer unit having a thickness ranging from 2 mm to 30 mm]; wherein said ball core unit further includes an inner wrapped yarn layer/winding layer (83) disposed between said inner bladder and said buffer unit (Fig. 18, Para. [0060]: “Winding layer 83 is located inward of carcass layer 83 and is formed from a … yarn … that is repeatedly wound around bladder 84.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ball of Jaet to include the buffer unit and wrapped yarn layer of Berggren. Berggren teaches that the concepts discussed may be applied to a variety of balls “including footballs for rugby, volleyballs, water polo balls, exercise or medicine balls, playground balls, beach balls, and tennis balls, for example” (Para. [0030]). One or ordinary skill in the art would have been motivated to include the buffer unit in order to provide a “rubber covering for the restriction structure and bladder” and also include the wrapped yarn layer in order to “restrict expansion of the bladder,” as suggested by Berggren (Para. [0001]).
Jaet in view of Berggren is silent to the thickness of the buffer unit. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the ball of Jaet in view of Berggren to have a buffer unit with a thickness ranging from 2 mm to 30 mm, because the ball of Jaet in view of Berggren would not operate differently with the claimed dimension and the device would function appropriately having the claimed thickness because a thickness of 2 mm to 30 mm would provide appropriate covering for the ball core unit, as desired by Berggren. Such modifications involve the mere optimization of a variable within a working range to yield predictable results which fail to distinguish the invention over the prior art (see MPEP 2144.04, 2144.05).

	Regarding claim 2, Jaet in view of Berggren teaches the gravity training ball as claimed in Claim 1.
Jaet in view of Berggren is silent to the thickness of the buffer unit. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the ball of Jaet in view of Berggren to have a buffer unit with a thickness ranging from 3mm to 15mm, because the ball of Jaet in view of Berggren would not operate differently with the claimed dimension and the device would function appropriately having the claimed thickness because a thickness of 3mm to 15mm would provide appropriate covering for the ball core unit, as desired by Berggren. Such modifications involve the mere optimization of a variable within a working range to yield predictable results which fail to distinguish the invention over the prior art (see MPEP 2144.04,2144.05).

Regarding claim 3, Jaet in view of Berggren teaches the gravity training ball as claimed in Claim 1.
Jaet in view of Berggren is silent to the thickness of the buffer unit. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the ball of Jaet in view of Berggren to have a buffer unit with a thickness ranging from 8mm to 12mm, because the ball of Jaet in view of Berggren would not operate differently with the claimed dimension and the device would function appropriately having the claimed dimension because a thickness of 8mm to 12mm would provide appropriate covering for the ball core unit, as desired by Berggren. Such modifications involve the mere optimization of a variable within a working range to yield predictable results which fail to distinguish the invention over the prior art (see MPEP 2144.04,2144.05).

Regarding claim 4, Jaet in view of Berggren teaches the gravity training ball as claimed in Claim 1.
Jaet in view of Berggren is silent to the thickness of the buffer unit. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the ball of Jaet in view of Berggren to have buffer unit with a thickness ranging from 9mm to 15mm, because the ball of Jaet in view of Berggren would not operate differently with the claimed dimension and the device would function appropriately having the claimed dimension because a thickness of 9mm to 15mm would provide appropriate covering for the ball core unit, as desired by Berggren. Such modifications involve the mere optimization of a variable within a working range to yield predictable results which fail to distinguish the invention over the prior art (see MPEP 2144.04,2144.05).

Regarding claim 5, Jaet in view of Berggren teaches the gravity training ball as claimed in Claim 1.
Jaet in view of Berggren is silent to the thickness of the buffer unit. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the ball of Jaet in view of Berggren to have buffer unit with a thickness ranging from 9mm to 20mm, because the ball of Jaet in view of Berggren would not operate differently with the claimed dimension and the device would function appropriately having the claimed dimension because a thickness of 9mm to 20mm would provide appropriate covering for the ball core unit, as desired by Berggren. Such modifications involve the mere optimization of a variable within a working range to yield predictable results which fail to distinguish the invention over the prior art (see MPEP 2144.04,2144.05).

Regarding claim 6, Jaet in view of Berggren teaches the gravity training ball as claimed in Claim 1.
Jaet in view of Berggren is silent to the thickness of the buffer unit. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the ball of Jaet in view of Berggren to have buffer unit with a thickness ranging from 10mm to 25mm, because the ball of Jaet in view of Berggren would not operate differently with the claimed dimension and the device would function appropriately having the claimed dimension because a thickness of 10mm to 25mm would provide appropriate covering for the ball core unit, as desired by Berggren. Such modifications involve the mere optimization of a variable within a working range to yield predictable results which fail to distinguish the invention over the prior art (see MPEP 2144.04,2144.05).

Regarding claim 7, Jaet in view of Berggren teaches the gravity training ball as claimed in Claim 1.
Jaet in view of Berggren is silent to the thickness of the buffer unit. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the ball of Jaet in view of Berggren to have buffer unit with a thickness ranging from 25mm to 30mm, because the ball of Jaet in view of Berggren would not operate differently with the claimed dimension and the device would function appropriately having the claimed dimension because a thickness of 25mm to 30mm would provide appropriate covering for the ball core unit, as desired by Berggren. Such modifications involve the mere optimization of a variable within a working range to yield predictable results which fail to distinguish the invention over the prior art (see MPEP 2144.04,2144.05).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jaet (US 2007/0072747) in view of Berggren (US 2012/0283055) as applied to claim 1 above, and further in view of Clark (US 2,399,324).
	Regarding claim 9, Jaet in view of Berggren teaches the gravity training ball as claimed in Claim 1.
	Jaet in view of Berggren does not teach wherein said outer cover unit further includes an outer wrapped yarn layer formed around said buffer unit.
	However, in a similar field of endeavor, Clark teaches an inflatable soft ball comprising a ball core unit having a bladder and an inner wrapped layer and an outer cover unit wherein said outer cover unit further includes an outer wrapped yarn layer/cord layer (15) formed around said buffer unit/rubberized material (14) (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ball of Jaet in view of Berggren by including the outer wrapped layer of Clark. One of ordinary skill in the art would have been motivated to make this modification in order to “produce a soft ball having the qualities of the ordinary wound soft ball” and will “outwear the ordinary soft ball by a tremendous margin,” as suggested by Clark (Col. 1, lines 20-27).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 10, Jaet in view of Berggren further in view of Clark teaches the gravity training ball as claimed in Claim 9. Jaet in view of Berggren further in view of Clark fails to teach wherein said outer cover unit further includes an inner cover layer formed on and covering said buffer unit, and said outer wrapped yarn layer is formed around said inner cover layer.

Response to Arguments
Applicant's arguments filed 21 April 2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that Berggren lacks the teaching for the language added by amendment. However, this argument is not persuasive as instant claim 1 is now rejected over the combination of Jaet in view of Berggren. Applicant argues that Berggren fails to teach “wherein said filler is powdered minerals which include gravel and sand, a waste rubber powder, or a combination thereof; and wherein said gravity training ball has a total weight of not less than 800 grams.” The Office agrees that Berggren does not teach a filler of powdered minerals or waste rubber powder. However, Jaet teaches a gravity training ball having a filler of sand and it would have been obvious to modify the ball of Jaet to include the buffer unit and wrapped yarn layer of Berggren in order to provide a covering for the restriction structure and bladder wherein the restriction structure restricts expansion of the bladder (see above with regards to the rejection of claim 1). Berggren also teaches that the concepts discussed may be applied to a variety of balls “including footballs for rugby, volleyballs, water polo balls, exercise or medicine balls, playground balls, beach balls, and tennis balls, for example” (Para. [0030]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784